Exhibit 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 12, 2010, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of United Financial Bancorp, Inc. and subsidiary on Form 10-K for the year ended December31, 2009. We hereby consent to the incorporation by reference of said reports in the registration statements of United Financial Bancorp, Inc. and subsidiary on Form S-8 (No.333-149781, effective March18, 2008, No. 333-152399, effective July18, 2008 and No. 333-164472, effective January22, 2010). /s/Grant Thornton LLP Boston, Massachusetts March 12, 2010
